Exhibit 10.19

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the          day of
        , 20        , (hereinafter called the “Date of Grant”), between Team
Health Holdings Inc., a Delaware corporation (hereinafter called the “Company”),
and                      (hereinafter called the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Team Health Holdings Inc. 2009 Stock
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the restricted stock award provided
for herein (the “Restricted Stock Award”) to the Participant pursuant to the
Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Restricted Shares. Subject to the terms and conditions of the
Plan and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Participant a Restricted Stock Award consisting of
                     Shares (hereinafter called the “Restricted Shares”). The
Restricted Shares shall vest and become nonforfeitable in accordance with
Section 2 hereof.

2. Vesting

(a) Subject to the Participant’s continued service on the board of directors of
the Company (“Board Service”), the Restricted Shares shall vest and become
non-forfeitable with respect to thirty-three and one-third percent (33.333%) of
the Restricted Shares on each of the first, second, and third anniversaries of
the Grant Date.

(b) If the Participant’s Board Service with the Company is terminated for any
reason, all Restricted Shares, to the extent not previously vested, shall be
forfeited by the Participant without consideration.

(c) Notwithstanding any other provision of this Agreement to the contrary, in
the event of a Change of Control, the Restricted Shares shall, to the extent not
then vested and not previously forfeited, immediately become fully vested.

3. Certificates. Certificates evidencing the Restricted Shares shall be issued
by the Company and shall be registered in the Participant’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Shares pursuant to Section 2; and no certificates
shall be issued for fractional Shares. Notwithstanding the foregoing, the
Company may elect to recognize the Participant’s ownership through
uncertificated book entry. To the extent required by the Company, the
Participant shall deliver to the Company a stock power, duly endorsed in blank,
relating to the Restricted Shares that have not previously vested.

4. Rights as a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Restricted Shares are forfeited pursuant
to Section 2 hereof, and as record owner shall be entitled to all rights of a
common stockholder of the Company, including, without limitation, voting rights
with respect to the Restricted Shares; provided that (i) any cash or in-kind
dividends paid with respect to the Restricted Shares which have not previously
vested shall be withheld by the Company and shall be paid to the Participant
only when, and if, such Restricted Shares shall become vested pursuant to
Section 2, and (ii) the Restricted Shares that have not previously vested shall
be subject to the limitations on transfer and encumbrance set forth in
Section 7. As soon as practicable following the vesting of any Restricted Shares
pursuant to Section 2, certificates for the Restricted Shares which shall have
vested shall be delivered to the Participant or to the Participant’s legal
guardian or representative along with the stock powers relating thereto.



--------------------------------------------------------------------------------

5. Legend on Certificates. To the extent applicable, all certificates (or book
entries) representing the vested Restricted Shares delivered to the Participant
as contemplated by Section 4 above shall be subject to the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which such Shares are listed, and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates (or notations made next to the book entries) to make appropriate
reference to such restrictions.

6. No Right to Continued Board Service. The granting of the Restricted Shares
evidenced by this Agreement shall impose no obligation on the Company or any
Affiliate to continue the Board Service of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Board Service
of such Participant

7. Transferability. The Restricted Shares may not, at any time prior to becoming
vested pursuant to Section 2, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

8. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Shares,
their grant or vesting or any payment or transfer with respect to the Restricted
Shares and to take such action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

9. Securities Laws. Upon the vesting of any Restricted Shares, the Participant
will make or enter into such written representations, warranties and agreements
as the Committee may reasonably request in order to comply with applicable
securities laws or with this Agreement.

10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.

12. Restricted Stock Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Stock Award and the Restricted Shares granted
hereunder are subject to the Plan. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Signatures on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.

 

Team Health Holdings Inc.    Name: Heidi S. Allen Title: Senior VP and General
Counsel

 

Participant    Name:                     